Exhibit 10.6

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into this 30th day of May, 2013, by and between ADK BONTERRA/PARKVIEW, LLC, a
Georgia limited liability company (hereinafter referred to as “Borrower”), with
its chief executive office at Two Buckhead Plaza, 3050 Peachtree Road NW,
Suite 355, Atlanta, Georgia 30305, and GEMINO HEALTHCARE FINANCE, LLC, a
Delaware limited liability company (hereinafter referred to as “Lender”) with an
office at One International Plaza, Suite 220, Philadelphia, Pennsylvania 19113.

 

Recitals:

 

Lender and Borrower are parties to a certain Credit Agreement dated April 27,
2011 (as at any time amended, restated, modified or supplemented, the “Credit
Agreement”) pursuant to which Lender has made certain revolving credit loans to
Borrower.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                                      Definitions.  All capitalized terms used
in this Amendment, unless otherwise defined herein, shall have the meaning
ascribed to such terms in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 By deleting Section 2.01(d) of the Credit
Agreement and by substituting in lieu thereof the following:

 

(d)                                 The initial term of the Credit Facility
(“Initial Term”) shall expire on January 31, 2015.  All Loans shall be repaid on
or before the earlier of the last day of the Initial Term, termination of the
Credit Facility or termination of this Agreement (“Maturity Date”).  After the
Maturity Date no further Revolving Loans shall be available from Lender.

 

(b)                                 By adding the following sentence to the end
of Section 2.3(a) of the Credit Agreement:

 

If at any time the Minimum Balance exceeds the outstanding balance of the
Revolving Loans under this Agreement, Borrowers shall pay interest on the
Revolving Loans under this Agreement at a rate per annum equal to the Interest
Rate multiplied by the Minimum Balance until such time as the Minimum Balance no
longer exceeds the outstanding balance of the Revolving Loans under this
Agreement.

 

(c)                                  By deleting Section 6.06(b) of the Credit
Agreement and by substituting in lieu thereof the following:

 

(b)                                 Maximum Loan Turn Days.  Borrowers and
Affiliated Borrowers shall maintain at all times a Maximum Loan Turn Days,
measured quarterly at the end of the fiscal quarter ending June 30, 2013, and at
the end of each fiscal quarter thereafter, of not greater than 40 days.

 

--------------------------------------------------------------------------------


 

(d)                                 By deleting the last sentence of
Section 7.08 of the Credit Agreement in its entirety and by substituting in lieu
thereof the following:

 

In addition, unless consented to by Lender, or if a replacement acceptable to
Lender is employed within ninety (90) days of any terminations, Boyd P. Gentry
and at least one other senior officer of ADK acceptable to Lender shall continue
as senior management of ADK actively involved in the day-to-day management of
ADK and AdCare Management shall continue as senior management of Borrowers
actively involved in the day-to-day management of such Borrowers.

 

(e)                                  By deleting Section 9.27 of the Credit
Agreement and by substituting in lieu thereof the following:

 

9.27                        Liability for Obligations Under Affiliated Credit
Agreement.  Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents, without the prior written consent of Bonterra/Parkview
Lessor, no Borrower shall be obligated, directly or indirectly, for any
indebtedness, liabilities and obligations of the Affiliated Borrowers to Lender,
including the Obligations (as defined in the Affiliated Credit Agreements).

 

(f)                                   By deleting the definitions of “Affiliated
Credit Agreement” and “Non-Bonterra/Parkview Borrowers” set forth in Annex I to
the Credit Agreement.

 

(g)                                  By deleting the definitions of “Fixed
Charge Coverage Ratio”, “Guarantors” and “Maximum Loan Turn Days” set forth in
Annex I to the Credit Agreement and by substituting in lieu thereof the
following, respectively:

 

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA, to (b) the sum of
(i) interest expense paid, plus (ii) the current portion of any long-term
Indebtedness excluding (A) payments with respect to that certain Promissory Note
made by ADK and ADK Georgia, LLC, a Georgia limited liability company, on
July 31, 2010 in the principal amount of $500,000 in favor of Triad Health
Management of Georgia II, LLC, a Georgia limited liability company, to the
extent such payments are not made, and (B) payments with respect to certain
temporary bridge financing from time to time obtained by ADK or certain of its
Subsidiaries, but only to the extent and only for so as Lender agrees in its
sole discretion that such payments may be excluded from the calculation of the
Fixed Charge Coverage Ratio pursuant to this clause (B), plus (iii) the current
portion of obligations under capitalized leases, plus (iv) cash taxes paid, plus
(v) cash Distributions, plus (vi) the Unfinanced CapEx Formula, all as
determined for ADK on a consolidated basis, in accordance with GAAP consistently
applied, on a rolling four quarter basis.

 

“Guarantors” means ADK, NW 61st Nursing, LLC and each other Person who
guarantees payment or performance of any Obligations.

 

“Maximum Loan Turn Days” means, as of any date of determination, (i) the result
of (a) (1) the average daily outstanding balance of the Revolving Loans during
the immediately preceding three (3) months, plus (2) the average daily
outstanding balance of the Revolving Loans (as defined in the Affiliated Blue
Dolphin Credit Agreement) during the immediately preceding three (3) months,
plus (3) the average daily outstanding balance of the Revolving Loans (as
defined in the Affiliated ADK Credit Agreement) during the immediately preceding
three (3) months, divided by (b)(1) the average monthly Collections in the
Commercial Lockbox and Government Lockbox for the immediately preceding three
(3) months, plus (2) the average monthly Collections in the Commercial Lockbox
and

 

2

--------------------------------------------------------------------------------


 

Government Lockbox (in each case with respect to the terms “Collections”,
“Commercial Lockbox” and “Government Lockbox” used in this clause (2), as such
term is defined in the Affiliated Blue Dolphin Credit Agreement) for the
immediately preceding three (3) months, plus (3) the average monthly Collections
in the Commercial Lockbox and Government Lockbox (in each case with respect to
the terms “Collections”, “Commercial Lockbox” and “Government Lockbox” used in
this clause (3), as such term is defined in the Affiliated ADK Credit Agreement)
for the immediately preceding three (3) months, multiplied by (ii) 30.

 

(h)                                 By adding the following new definitions of
“Affiliated Borrowers”, “Affiliated ADK Credit Agreement”, “Affiliated Blue
Dolphin Credit Agreement”, “Affiliated Credit Agreements”, “Minimum Balance” and
“Unfinanced CapEx Formula” to Annex I to the Credit Agreement in appropriate
alphabetical order:

 

“Affiliated Borrowers” means Living Center, LLC, a Georgia limited liability
company, Kenmetal, LLC, a Georgia limited liability company, Senior NH, LLC, a
Georgia limited liability company, BAN NH, LLC, a Georgia limited liability
company, Oak Lake, LLC, a Georgia limited liability company, and NW
61st Nursing, LLC, a Georgia limited liability company.

 

“Affiliated ADK Credit Agreement” means the Credit Agreement dated May 30, 2013,
among NW 61st Nursing, LLC, a Georgia limited liability company, such other
Persons from time to time party thereto as borrowers, and Lender.

 

“Affiliated Blue Dolphin Credit Agreement” means the Credit Agreement dated
December 20, 2012, among Living Center, LLC, a Georgia limited liability
company, Kenmetal, LLC, a Georgia limited liability company, Senior NH, LLC, a
Georgia limited liability company, BAN NH, LLC, a Georgia limited liability
company, Oak Lake, LLC, a Georgia limited liability company, such other Persons
from time to time party thereto as borrowers, and Lender.

 

“Affiliated Credit Agreements” means, collectively, (i) the Affiliated Blue
Dolphin Credit Agreement, and (ii) the Affiliated ADK Credit Agreement.

 

“Minimum Balance” means $1,000,000.

 

“Unfinanced CapEx Formula” means, as of any date of determination, an amount
equal to (a) $400, multiplied by (b) the number of licensed beds in service for
ADK and its Subsidiaries as of such date.

 

3.                                      Ratification and Reaffirmation. 
Borrower hereby ratifies and reaffirms the Obligations, each of the Loan
Documents and all of Borrower’s covenants, duties, indebtedness and liabilities
under the Loan Documents.

 

4.                                      Acknowledgments and Stipulations. 
Borrower acknowledges and stipulates that the Credit Agreement and the other
Loan Documents executed by Borrower are legal, valid and binding obligations of
Borrower that are enforceable against Borrower in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by Borrower); the
security interests and liens granted by Borrower in favor of Lender are duly
perfected, first priority security interests and liens; and the unpaid principal
amount of the Loans on and as of May 29, 2013, totaled $1,245,283.38.

 

3

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties.
 Borrower represents and warrants to Lender, to induce Lender to enter into this
Amendment, that no Event of Default or Unmatured Event of Default exists on the
date hereof; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite company action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower; and all of the
representations and warranties made by Borrower in the Credit Agreement are true
and correct on and as of the date hereof.

 

6.                                      Reference to Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

 

7.                                      Breach of Amendment.  This Amendment
shall be part of the Credit Agreement and a breach of any representation,
warranty or covenant herein shall constitute an Event of Default.

 

8.                                      Conditions Precedent.  The effectiveness
of the amendments contained in Section 2 hereof are subject to the satisfaction
of each of the following conditions precedent, in form and substance
satisfactory to Lender, unless satisfaction thereof is specifically waived in
writing by Lender:

 

(a)                                 Lender shall have received a counterpart of
this Amendment duly executed by Borrower;

 

(b)                                 Lender shall have received a Consent and
Reaffirmation to this Amendment duly executed by ADK;

 

(c)                                  Lender shall have received a Guaranty duly
executed by NW 61ST Nursing; and

 

(d)                                 The Affiliated Credit Agreements and the
Loan Documents (as defined in the Affiliated Credit Agreements) shall be in full
force and effect, and Lender shall have received fully executed counterparts of
each.

 

9.                                      Expenses of Lender.  Borrower agrees to
pay, on demand, all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

 

10.                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania.

 

11.                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

12.                               No Novation, etc.  Except as otherwise
expressly provided in this Amendment, nothing herein shall be deemed to amend or
modify any provision of the Credit Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect.  This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Credit Agreement as herein modified shall continue in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

13.                               Counterparts; Electronic Signatures.  This
Amendment may be executed in any number of counterparts and by different parties
to this Amendment on separate counterparts, each of which, when so executed,
shall be deemed an original, but all such counterparts shall constitute one and
the same agreement.  Any manually executed signature page to this Amendment
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

14.                               Further Assurances.  Borrower agrees to take
such further actions as Lender shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

 

15.                               Section Titles.  Section titles and references
used in this Amendment shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties hereto.

 

16.                               Manager Certification of Borrower.  By his
execution and delivery of this Amendment, Christopher F. Brogdon hereby
certifies that: (a) the Unanimous Consent in Lieu of a Special Meeting of the
Sole Member and the Managers of Borrower dated as of February 21, 2011 (the
“Consent”), remains in full force and effect; (b) pursuant to the Consent, the
Managers or designees of Borrower are authorized and empowered (either alone or
in conjunction with any one or more of the other Managers of Borrower) to take,
from time to time, all or any part of the following actions on or in behalf of
Borrower, as applicable:  (i) to make, execute and deliver to Lender this
Amendment and all other agreements, documents and instruments contemplated by or
referred to herein or executed by Borrower in connection herewith; and (ii) to
carry out, modify, amend or terminate any arrangements or agreements at any time
existing between Lender and Borrower; (c) any arrangements, agreements, security
agreements, or other instruments or documents referred to or executed pursuant
to this Amendment by Christopher F. Brogdon, Boyd P. Gentry or any other Manager
of Borrower, by Ronald W. Fleming as Chief Financial Officer of Borrower, or by
the Chief Financial Officer of ADK (currently, Ronald W. Fleming) or an employee
of Borrower acting pursuant to delegation of authority, may be attested by such
person and may contain such terms and provisions as such person shall, in his or
her sole discretion, determine, and (d) the signature and title of Boyd P.
Gentry are as set forth in the signature block of Borrower hereto.

 

17.                               Release of Claims.  To induce Lender to enter
into this Amendment, Borrower hereby releases, acquits and forever discharges
Lender, and all officers, directors, agents, employees, successors and assigns
of Lender, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that Borrower
now has or ever had against Lender arising under or in connection with any of
the Loan Documents or otherwise.  Borrower represents and warrants to Lender
that Borrower has not transferred or assigned to any Person any claim that
Borrower ever had or claimed to have against Lender.

 

18.                               Waiver of Jury Trial.  To the fullest extent
permitted by applicable law, the parties hereto each hereby waives the right to
trial by jury in any action, suit, counterclaim or proceeding arising out of or
related to this Amendment.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

For purposes of the Manager Certification of Borrower in Section 16 above:

 

 

 

 

 

/s/ Christopher F. Brogdon                          

(SEAL)

 

Christopher F. Brogdon

 

 

 

BORROWER:

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager

 

[Signatures continued on following page.]

 

Fourth Amendment to Credit Agreement (ADK Bonterra)

 

--------------------------------------------------------------------------------


 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio

 

 

Manager

 

Fourth Amendment to Credit Agreement (ADK Bonterra)

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned guarantor of the Obligations of Borrower at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Fourth
Amendment to Credit Agreement; (ii) consents to Borrower’s execution and
delivery thereof and of the other documents, instruments or agreements Borrower
agrees to execute and deliver pursuant thereto; (iii) agrees to be bound
thereby; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the Obligations and reaffirms that such
guaranty is and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Fourth Amendment to Credit Agreement.

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, President and Chief

 

 

Executive Officer

 

Fourth Amendment to Credit Agreement (ADK Bonterra)

 

--------------------------------------------------------------------------------